United States Court of Appeals
                     For the First Circuit

No. 11-1447

               ISRAEL E. ROJAS-VELÁZQUEZ ET AL.,

                    Plaintiffs, Appellants,

                               v.

                  JOSÉ FIGUEROA-SANCHA ET AL.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

          [Hon. Jaime Pieras, Jr., U.S. District Judge]
         [Hon. José Antonio Fusté, U.S. District Judge]



                             Before

                  Torruella, Selya and Lipez,
                        Circuit Judges.



     Heriberto Güivas-Lorenzo, with whom Güivas & Quiñones Law
Offices, PSC was on brief, for appellants.
     Carlos Lugo-Fiol, with whom Luis R. Román-Negrón, Solicitor
General, was on brief, for appellees.



                         March 29, 2012
           SELYA, Circuit Judge.     Plaintiff-appellant Israel Rojas-

Velázquez, a Commander in the Puerto Rico Police Department (the

Department), complains that the Department and several of its high-

ranking   officials     abridged   his    constitutional     rights   by   (i)

stripping him of certain duties and perquisites on account of his

good relations with members of an opposing political party and (ii)

denying   him   due    process.1   The    district   court    dismissed    the

complaint for failure to state a plausible claim.            Rojas-Velázquez

v. Figueroa-Sancha, No. 09-1664, 2010 WL 2838615, at *2-4 (D.P.R.

July 19, 2010).       Discerning no error, we affirm.

I.   BACKGROUND

           When, as now, an appeal tests the mettle of a dismissal

for failure to state a claim, we accept as true the well-pleaded

facts delineated in the complaint and give the benefit of all

reasonable inferences therefrom to the pleader.              See Miranda v.

Ponce Fed. Bank, 948 F.2d 41, 43 (1st Cir. 1991).

           The appellant began working for the Department in 1986.

Over more than two decades, he made steady progress.             Even though

he was a card-carrying member of the New Progressive Party (NPP),

one of Puerto Rico's two major political parties, he received

promotions during times when the NPP's main rival, the Popular

Democratic Party (PDP), dominated the executive branch of the


     1
       The appellant's wife and their conjugal partnership are
named as co-plaintiffs.        Because their claims are purely
derivative, we proceed as if the appellant were the only plaintiff.
Our decision is, of course, binding on all parties.

                                    -2-
Commonwealth's government.    In 2008, he received such a promotion

to the rank of Commander.   The complaint does not allege that there

is any job description for the rank of Commander assigning any

particular complex of duties to that rank.

            We have observed before that "irony is no stranger to the

law."    Amanullah v. Nelson, 811 F.2d 1, 18 (1st Cir. 1987).   In yet

another example of this verity, the appellant's career path became

rocky when his own party, the NPP, won the 2008 general election

and regained control of the government.        At that point, some

departmental hierarchs began openly questioning his fealty to the

NPP in light of his promotion to Commander during the previous PDP

administration.    In short order, the Department's newly entrenched

leadership eliminated many of his former duties, retrieved his

official cellphone and departmental car, evicted him from his

office, and reassigned him to the performance of mundane tasks that

he viewed as beneath the dignity of his rank.2

            The appellant interpreted these serial workplace changes

as a response to his perceived ties to the PDP.          Despite the

changes, however, he was neither discharged nor stripped of his

rank, and he does not allege that his compensation was diminished.

            On the heels of these developments, the appellant sued

the Department and several of its leaders in the federal district


     2
       The complaint is conspicuously silent as to the nature of
the duties and functions that the appellant claims were eliminated
under the new regime. It is similarly unenlightening regarding the
specific tasks that were subsequently assigned to him.

                                 -3-
court.3     Invoking 42 U.S.C. § 1983, he alleged that the defendants

had violated his First and Fourteenth Amendment rights by (i)

taking adverse employment actions against him based on political

animus and (ii) depriving him of a property interest in the

functions of his job without due process.       He added pendent claims

under local law.

             The defendants moved to dismiss the complaint.      See Fed.

R. Civ. P. 12(b)(6). The district court (Pieras, J.) dismissed the

section 1983 claims on the ground that the appellant had failed to

show that the alleged adverse employment actions were either

reprisals for engaging in constitutionally protected activity or

deprivations of due process. Rojas-Velázquez, 2010 WL 2838615, at

*2-3.     It then declined to exercise supplemental jurisdiction over

the local-law claims and dismissed them without prejudice.            Id. at

*3;   see   28   U.S.C.   §   1367(c)(3).   After   the   appellant   moved

unsuccessfully to alter or amend the judgment,4 see Fed. R. Civ. P.

59(e), he filed a notice of appeal.




      3
       The individuals named in the complaint, all of whom were
sued in both their personal and official capacities, include José
Figueroa-Sancha (the superintendent of the Department), Antonio
Rivera-Estela (the director of the Department's Arecibo region),
and Deborah M. Vega (the Department's human resources director).
      4
       Sadly, Judge Pieras's illness rendered him unable to
complete the handling of the case. Judge Fusté stepped into the
breach and summarily denied the Rule 59(e) motion.

                                     -4-
II.    ANALYSIS

            At    the    analytic    threshold,   we   pause   to   iron    out a

jurisdictional wrinkle. We then proceed to consider each component

of the appellant's asseverational array.

                          A.    Appellate Jurisdiction.

            In the notice of appeal, the appellant listed only the

denial of his Rule 59(e) motion.            In his brief on appeal, however,

he    assails    the    propriety   of    the underlying    dismissal.       This

mismatch is potentially significant because the jurisdiction of the

court of appeals normally is limited to review of orders and

judgments specifically described in the notice of appeal.                     See

Constructora Andrade Gutiérrez, S.A. v. Am. Int'l Ins. Co., 467

F.3d 38, 43-44 (1st Cir. 2006); Shelby v. Superformance Int'l,

Inc., 435 F.3d 42, 45 (1st Cir. 2006); see also Fed. R. App. P.

3(c)(1)(B).

            Here,       however,    the    jurisdictional   problem    is    more

apparent than real.            This case falls within an exception to the

general rule.       When "the propriety of denying reconsideration is

inextricably intertwined with the correctness of the original

order," the appellee is perforce alerted to the fact that listing

of the former in the notice of appeal will entail testing the

cogency of the latter.            Alstom Caribe, Inc. v. Geo. P. Reintjes

Co., 484 F.3d 106, 112 (1st Cir. 2007).                In such a situation,

enumerating the denial of reconsideration in the notice of appeal

establishes appellate jurisdiction over both the underlying order

                                          -5-
and the order denying reconsideration.              See id.      So it is here: the

notice of appeal listed the order denying reconsideration and,

thus, adequately apprised the defendants that the dismissal itself

would be contested on appeal.              We therefore have jurisdiction to

review the appellant's challenge to the order of dismissal.

                           B.    Section 1983 Claims.

              We review an order of dismissal for failure to state a

claim de novo.         McCloskey v. Mueller, 446 F.3d 262, 266 (1st Cir.

2006).      In undertaking this chore, we accept as true all well-

pleaded factual allegations limned in the complaint and cede all

reasonable inferences therefrom in the pleader's favor.                      Bergemann

v. R.I. Dep't of Envtl. Mgmt., 665 F.3d 336, 339 (1st Cir. 2011).

              To make out a viable cause of action under section 1983,

a plaintiff must allege that the defendants, while acting under

color    of    state    law,    deprived    him   of    rights    secured       by   the

Constitution or federal law. Santiago v. Puerto Rico, 655 F.3d 61,

68   (1st     Cir.   2011).      For   this   purpose,     Puerto       Rico    is   the

functional equivalent of a state, Pagán v. Calderón, 448 F.3d 16,

31 n.6 (1st Cir. 2006), and the present defendants do not dispute

that they were acting under color of Puerto Rico law.                          The only

question, then, is whether their actions impermissibly deprived the

appellant of any federally assured right.

              The    appellant    advances    two      theories    as   to     how   his

constitutional rights were transgressed. We examine these theories

separately.

                                        -6-
            1.   Political Discrimination.      The appellant's flagship

theory implicates the First Amendment.          In this regard, he notes

that the First Amendment protects non-policymaking public employees

from suffering adverse employment consequences in retaliation for

engaging in political activity.       See, e.g., Rutan v. Repub. Party

of Ill., 497 U.S. 62, 69 (1990); Branti v. Finkel, 445 U.S. 507,

516-17 (1980).      Relying on this principle, he argues that the

defendants impugned his First Amendment rights by trimming his

duties and removing certain of his perquisites (e.g., a cellphone

and a departmental motor vehicle) based on political animus.

            As a general matter, the appellant is correct that non-

policymaking public employees are protected by the First Amendment

against adverse employment actions taken in response to their

political activities and affiliations.          Without such protection,

those employees might be chilled from engaging in core First

Amendment   activities,   such   as   joining    a   political   party   or

expressing their views on public issues; or they may feel compelled

to support policies and candidates that they find odious.                See

Elrod v. Burns, 427 U.S. 347, 355-57 (1976) (plurality op.); see

also Rutan, 497 U.S. at 69 ("[C]onditioning employment on political

activity pressures employees to pledge political allegiance to a

party with which they prefer not to associate, to work for the

election of political candidates they do not support, and to

contribute money to be used to further policies with which they do

not agree.").

                                  -7-
               In this context, something short of outright termination

can comprise an adverse employment action.            See Rutan, 497 U.S. at

74-76.    If a public employer imposes unreasonably inferior working

conditions      on   a   non-policymaking    employee      on    account   of    the

latter's engagement in constitutionally protected activity, that

imposition can amount to an adverse employment action (and, thus,

support a claim of constitutional breach).                 See Carrasquillo v.

Puerto Rico ex rel. Justice Dep't, 494 F.3d 1, 4 (1st Cir. 2007);

Agosto-de-Feliciano v. Aponte-Roque, 889 F.2d 1209, 1217-18 (1st

Cir. 1989) (en banc).

               But this is not to say that the First Amendment protects

against any and all adverse employment actions.                 It does not.     The

prophylaxis of the First Amendment operates to shield public

employees from adverse employment actions only to the extent that

those actions result from their engagement in constitutionally

protected activities.         See Barry v. Moran, 661 F.3d 696, 704 (1st

Cir. 2011); González-de-Blasini v. Family Dep't, 377 F.3d 81, 85-86

(1st Cir. 2004); see also Garcetti v. Ceballos, 547 U.S. 410, 420

(2006) (holding that "the First Amendment . . . does not empower

[public workers]         to   constitutionalize     the   employee    grievance"

(internal quotation marks omitted)).           It follows that in order to

make out a section 1983 claim under a political discrimination

theory,    a    public    employee    must   show   that     "his   conduct      was

constitutionally         protected,    and   that     this      conduct    was    a

'substantial factor' — or . . . a 'motivating factor'" with respect

                                       -8-
to the negative employment decision.            Mt. Healthy City Sch. Dist.

Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977); see Carrasquillo,

494 F.3d at 4 ("To prevail on a claim of political discrimination,

a public employee must at a minimum show that she engaged in

constitutionally-protected conduct and that this conduct was a

substantial factor in the adverse employment decision.").

           Applying these tenets, we agree with the district court

that the appellant has not alleged a plausible claim of political

discrimination.        Even assuming, for argument's sake, that the

curtailment of his job functions and perquisites might qualify as

an adverse employment action, the appellant has not plausibly

alleged   that   his    participation      in   constitutionally   protected

activities drove that adverse action.           We explain briefly.

           The appellant alleges that the defendants' misperception

of his political leanings played a decisive role in his plunge into

obscurity.   He explains that this misperception came about as a

result of his professional advancement during PDP administrations.

The rub is that professional success is not an activity that the

First Amendment protects. This is a matter of considerable import:

where, as here, a plaintiff fails to tie the alleged adverse

employment   action      to   some   protected     activity,   a   political

discrimination claim cannot prosper. See, e.g., Barry, 661 F.3d at

708 (dismissing political discrimination claim where plaintiff

alleged that cronyism led to adverse employment action because

cronyism does not implicate First Amendment rights).

                                     -9-
              To     be   sure,      political     affiliation     itself    is   a

constitutionally protected activity.                 See, e.g., Gomez v. Rivera

Rodriguez, 344 F.3d 103, 109-10 (1st Cir. 2003). But the appellant

has not alleged that he is being discriminated against because of

either his party preference or any other affiliation of a political

nature.      He — like the defendants — is a member of the NPP, and he

does not in any way suggest that his party membership is at the

root of his troubles.5

              This    would   be     a   different    case   if   the   defendants'

misperception of the appellant's political leanings arose from

protected activity or affiliation. See, e.g., Welch v. Ciampa, 542

F.3d       927,    938-39     (1st       Cir.    2008)   (upholding       political

discrimination claim where plaintiff alleged that his protected

decision to remain neutral in recall election created a perception

regarding his political views and led to politically motivated

reprisals).        Here, however, the appellant has not averred that the

defendants' misperception regarding his political loyalty (or lack

thereof) was based on his membership in the PDP, his support for

PDP candidates, his advocacy of pro-PDP policies, or any other

protected activity. Instead, he frankly admits that he is a member

of the NPP and alleges in substance that he has been penalized for


       5
       When factions exist within a single political party, there
may be situations in which a political discrimination claim can be
brought by a party member against other party members who belong to
a different faction. See Padilla-Garcia v. Guillermo Rodriguez,
212 F.3d 69, 73-76 (1st Cir. 2000). Here, the appellant has made
no effort to bring his case within this category.

                                          -10-
his successful professional relationships with members of prior PDP

administrations.         This      may   be     an     undeserved      penalty,         but

discrimination      based     on   non-political           associations      does       not

implicate the First Amendment.            See Correa-Martinez v. Arrillaga-

Belendez, 903 F.2d 49, 57 (1st Cir. 1990) (dismissing political

discrimination      claim     premised        on     the     plaintiff's         personal

relationship     with    an   official        with    whom    the    defendants         had

political differences).         In other words, "the first amendment does

not protect against all deprivations arising out of an act of

association unless the act itself — say, joining a church or a

political party, speaking out on matters of public interest,

advocacy of reform — falls within the scope of activities eligible

for     inclusion   within     the   constitutional           tent."        Id.         The

appellant's     adroit   networking       with       PDP   leaders     is   an    act    of

association that falls outside of this tent.

             2. Due Process. The appellant has a second section 1983

claim.      He heralds the Fourteenth Amendment's prohibition against

a state depriving "any person of life, liberty, or property,

without due process of law."               U.S. Const. amend. XIV, § 1.

Building on this foundation, he asserts that he had a cognizable

property interest in his official job functions and that the

defendants deprived him of that interest without any process at

all.6


        6
       In his due process claim, the appellant focuses exclusively
on the curtailment of his job functions. He does not assert that

                                         -11-
           Inasmuch as this is a procedural due process claim, it

can   succeed   only   if   the   appellant   has   plausibly   alleged   a

constitutionally protected property interest in the functions of

his job.   See Bd. of Regents of State Colls. v. Roth, 408 U.S. 564,

569-72 (1972).      Determining whether the appellant had such an

interest requires us to look to local law.          See Rosario-Torres v.

Hernandez-Colon, 889 F.2d 314, 319 (1st Cir. 1989) (en banc) ("The

sufficiency of a claim of entitlement to a property interest in

public employment must be measured by, and decided with reference

to, local law.").      On this point, Puerto Rico law is pellucid: a

public employee may have a property interest in his continued

employment, see Costa-Urena v. Segarra, 590 F.3d 18, 27 (1st Cir.

2009), but not in the particular functions of his job, see Soto-

Padró v. Pub. Bldgs. Auth., ___ F.3d ___, ___ (1st Cir. 2012) [No.

10-2413, slip op. at 15-16]; Ruiz-Casillas v. Camacho-Morales, 415

F.3d 127, 134 (1st Cir. 2005).

           The appellant has not alleged that he was terminated,

that he was demoted from the rank of Commander, or that his

compensation was diminished.       All that he alleges is the loss of

job-related duties, never specifically described, in which Puerto

Rico law cedes him no constitutionally protected property interest.

Absent a deprivation of a constitutionally protected property



he had a constitutionally protected property interest in the
paraphernalia that has been taken away from him (e.g., the
cellphone and the departmental motor vehicle).

                                    -12-
interest, the appellant has not stated a plausible due process

claim.

            In    an     attempt     to   distract       us      from   this    obvious

conclusion, the appellant argues that P.R. Laws Ann. tit. 25,

§ 3111 and a section of the Department's personnel handbook grant

him   a   cognizable      property    interest      in     the      functions   of   his

position.        These   sources cannot          support      the    weight    that the

appellant places upon them.

            The     statutory      provision        says       nothing     about     job

functions.7      Accordingly, it sheds no light on the existence vel

non of any property interest in such functions.




      7
       Subsection (a) of the statute prescribes a compensation
schedule for the various ranks in the Department. The remainder of
the provision reads:

      (b) The Puerto Rico Police shall be constituted into a
      unified organizational system in which the Superintendent
      determines the best use of the human resources available
      as provided in § 3105(d) of this title.

      (c) The creation of any rank, classification or
      specialized classification of the members of the Police,
      other than those provided in §§ 3101-3138 of this title,
      is hereby prohibited.

      (d) No member of the Force who has not belonged to it for
      a term of fifteen (15) years or more shall be considered
      for promotion to the rank of Inspector, Major, Lieutenant
      Colonel or Colonel.

      (e) All academic requirements established herein shall be
      applicable as provided in § 3137(c) of this title.

P.R. Laws Ann. tit. 25, § 3111.

                                          -13-
            The reference to the personnel handbook is even less

helpful to the appellant.       He has not supplied either the district

court or this court with a copy of the handbook, quoted its

pertinent language, or developed any coherent argument explaining

how   the   handbook   creates      a    cognizable     property   interest.

Consequently, any argument predicated on the handbook has been

waived.     See United States v. Zannino, 895 F.2d 1, 17 (1st Cir.

1990).

                          C.     Pendent Claims.

            The district court's dismissal without prejudice of the

claims brought under Puerto Rico law need not detain us.               Because

the only federal claims in this suit were properly dismissed, see

supra Part II(B), the court's decision not to exercise supplemental

jurisdiction    over   the     pendent         claims   cannot   seriously   be

questioned.    See Ramos-Echevarría v. Pichis, Inc., 659 F.3d 182,

191 (1st Cir. 2011); Martinez v. Colon, 54 F.3d 980, 990-91 & n.12

(1st Cir. 1995).

                               D.   Rule 59(e).

            The final matter is the appellant's claim that the

district court erred in refusing to alter or amend the order of

dismissal.     We review a denial of a motion to alter or amend a

judgment for abuse of discretion.              Negrón-Almeda v. Santiago, 528

F.3d 15, 25 (1st Cir. 2008).        We descry none here.

            As we already have explained, the court below did not

commit legal error when it dismissed the section 1983 claims.                See

                                        -14-
supra Part II(B).    A fortiori, it did not abuse its discretion by

declining to revisit the order of dismissal.     See Hannon v. Beard,

645 F.3d 45, 51 n.5 (1st Cir. 2011) (stating that "[a] trial court

acts well within its discretion in declining to reconsider a

legally correct order").

III.   CONCLUSION

            We need go no further.   Both of the appellant's theories

of constitutional injury fail.         Because he has not plausibly

alleged that the defendants deprived him of any federally assured

right, his section 1983 claims were correctly dismissed.         See

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007).         In the aftermath of that

ruling, his pendent claims were also appropriately dismissed, and

his Rule 59(e) motion was properly denied.



Affirmed.




                                -15-